 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUADALUPE RUIZ,                                    Case No.: 1:21-cv-00759-DAD-SKO (HC)
12                        Petitioner,                    ORDER GRANTING RESPONDENT’S
                                                         FIRST REQUEST FOR EXTENSION OF
13             v.                                        TIME
14    T. CISNEROS, Warden,                               [Doc. 14]
15                        Respondent.                    [THIRTY-DAY DEADLINE]
16

17            Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On July 9, 2021, Respondent filed a request for a sixty (60) day

19   extension of time to file a response to the petition. (Doc. 14.) The Court finds good cause to

20   extend the deadline by an additional thirty (30) days. Should additional time be desired,

21   Respondent may file a request for a second extension of time with a showing of good cause.

22            Based on the foregoing, Respondent is GRANTED thirty (30) days from the date of

23   service of this order to file a response.

24
     IT IS SO ORDERED.
25

26   Dated:     July 12, 2021                                    /s/ Sheila K. Oberto                  .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
